NUMBER 13-09-00373-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


NORMA DE LA TORRE,                                                         Appellant,

                                          v.

NOE FLORES SALINAS,                                                         Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes
      This cause is now before the Court on appellant’s motion to dismiss the appeal.

This case was abated on July 15, 2010, due to ongoing litigation related to a settlement

agreement.
      The Court, having considered the documents on file and the motion to dismiss the

appeal, hereby REINSTATES the case and GRANTS the motion. See TEX. R. APP. P.

42.1(a).

      The appeal is hereby DISMISSED. Costs will be taxed against appellant. See TEX.

R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax costs against the

appellant."). All pending motions, specifically including Appellant’s Motion to Determine

the Finality of the Judgment, are DISMISSED AS MOOT.

      Therefore, having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.

                                                              GREG T. PERKES
                                                              Justice

Delivered and filed the
15th day of October, 2020.




                                            2